DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 04/04/2019.
Claims 1-20 are submitted for examination.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on April 04, 2019 claims priority of PCT application PCT/US2018/056225 filed on October 17, 2015, which claims priority of a provisional application 62/742,687 filed on October 08, 2018.
Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 07 June 2019.
IDS filed on 12 June 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 10-11, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Khan et al. (US PGPUB. # US 2003/0126121, hereinafter “Khan”).

Referring to Claims 1, 8 and 14:
Regarding Claim 1, Tussy teaches,
A method implemented using one or more processors, comprising: 
capturing a plurality of images of a person using a vision sensor (Fig. 5(520), Fig. 6A, Fig. 6B, Fig. 7A, Fig. 7B, ¶86, “The enrollment images of the user's face are taken as the user holds the mobile device and moves the mobile device to different positions relative to his or her head and face. Thus, the enrollment images of the user's face are taken from many different angles or positions”, ¶84-¶86, i.e. plurality of images of a person are captured using a camera (vision sensor)); 
transmitting the plurality of images to a remote computing device over one or more networks (¶87, “the mobile device may detect the user's face in each of the enrollment images, crop the images to include only the user's face, and send, via a network, the images to the authentication server 120.”, i.e. images are transmitted to an authentication server (remote computing device)); 
[receiving, from the remote computing device over one or more of the networks, a message, wherein the message] identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource (¶92, “the user may again take a plurality of images or video of his or her face as the mobile device 112 is held in the hand and moved to different positions relative to the head ("authentication images") in the same manner as was done during enrollment (such as shown in FIGS. 6A-7B). In this manner, the user may provide the necessary images (the term images includes video as video is a succession of images) from many different angles and/or positions, and may provide path parameters of the device while obtaining the images ("authentication movement") to both confirm the identity of the user as well as the liveness and realness of that individual to ensure it is not a video, screen shot, or other representation of the person”, ¶97, “a copy of the enrollment information may be stored on the mobile device 112, and the mobile device 112 may verify that the credentials received on the mobile device 112 sufficiently correspond with the enrollment information”, i.e. biometric data was created to authenticate a person).
based on the message, generating the biometric data using the at least one image of the plurality of images (¶87, “the authentication server 120 performs facial recognition on the images to determine biometric information ("enrollment biometrics") for the user. The authentication server 120 may then associate the enrollment biometrics with the device information and the unique identifier (or account information) and stores the biometric information in the database 124 in step 528”, ¶88, “the mobile device 112 may perform each of the above mentioned steps, and the mobile device 112 may store the enrollment information without sending any of the enrollment biometrics or images to the serve”, i.e. Examiner submits that biometric information is generated based on the images in a mobile device); and 
enrolling the person with the computing resource based on the biometric data (Fig. 4(410), Fig. 5, ¶88, “the mobile device 112 may perform each of the above mentioned steps, and the mobile device 112 may store the enrollment information without sending any of the enrollment biometrics or images to the serve”, i.e. user is enrolled based on the biometric data).
Tussy does not teach explicitly,
receiving, from the remote computing device over one or more of the networks, a message, wherein the message [identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource].
However, Khan teaches,
receiving, from the remote computing device over one or more of the networks, a message, wherein the message [identifies at least one image of the plurality of images as usable to create biometric data that is suitable subsequently to authenticate the person to a computing resource] (¶24, “capture the image of the face of the individual of interest; convert the image into a biometric template; initiate a search query “, “the server will receive all biometric templates from all of the databases and execute another search routine to identify a predetermined number of matches amongst all matches received from each database according a predetermined interval of similarity; the selection will be prioritized in a descending order of closeness to the query; the server will then notify the workstation of the matches and transmit all biometric templates identified by the server as a possible match to the workstation”, ¶45, Fig. 10 (1022, 1024, 1026), ¶52, “Once the comparisons have been completed the search engine will prioritize the remaining templates according to the nearest similarity of templates (1022). These matches will then be sent to the workstation (1024). Alternatively, the search engine may be programmed by the user to select a predetermined number of top matches and send those to the workstation (1026)”, i.e. server sends a message with plurality of biometric templates (facial images) that can be use as biometric data for a person identification (authentication)).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.

Tussy, teaches capturing plurality of images and generating a biometric template to authenticate a user. Khan teaches, identifying a facial image from the plurality of images to verify a user. Therefore, it would have been obvious to have identifying a facial image from the plurality of images to verify a user of Khan with capturing plurality of images and generating a biometric template to authenticate a user of Tussy in order to utilize speed and processing power of a server. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 8, it is also a method Claim of above method Claim 1 and therefore Claim 8 is rejected with the same rationale as applied against Claim 1 above.

Regarding Claim 14, it is a non-transitory computer-readable medium Claim of above method Claim 1 and therefore Claim 14 is rejected with the same rationale as applied against Claim 1 above.

Referring to Claims 4 and 17:
Regarding Claim 4, rejection of Claim 1 included and for the same motivation Tussy teaches,
The method of claim 1, wherein the capturing and transmitting are performed at least in part using a hand held first client device (Fig. 1 (112), ¶43, “The user may use a camera 114 on or connected to the mobile device 112 to capture an image or multiple images or video of himself or herself”, ¶48, “the mobile device 112 calculates biometric information from the obtained images, and sends the biometric information to the server 120”, i.e. capturing and transmitting are performed by a mobile (hand held) device).

Regarding Claim 17, rejection of Claim 14 included and Claim 17 is rejected with the same rationale as applied against Claim 4 above.

 Referring to Claims 5 and 18:
Regarding Claim 5, rejection of Claim 4 included and for the same motivation Tussy teaches,
The method of claim 4, wherein the generating is performed by a stationary second client device (¶88, “The authentication server 120 may then perform the face detection, facial recognition, and biometric information processing”, i.e. biometric information processing (generating) is performed by the server (stationary device)).

Regarding Claim 18, rejection of Claim 17 included and Claim 18 is rejected with the same rationale as applied against Claim 5 above.

Referring to Claims 6 and 19:
Regarding Claim 6, rejection of Claim 5 included and for the same motivation Tussy teaches,
The method of claim 5, wherein the enrolling comprises creating an association between an identity of the person and the biometric data in memory of the stationary second client device (Fig. 5(528), ¶87, “The authentication server 120 may then associate the enrollment biometrics with the device information and the unique identifier (or account information) and stores the biometric information in the database 124 in step 528”, i.e. an association is created).

Regarding Claim 19, rejection of Claim 18 included and Claim 19 is rejected with the same rationale as applied against Claim 6 above.

Regarding Claim 10, rejection of Claim 8 included and for the same motivation Tussy teaches, 
The method of claim 8, wherein the analyzing comprises determining that the at least one image of the plurality of images does not capture any faces other than that of the person (¶87, “in step 524, the mobile device may detect the user's face in each of the enrollment images, crop the images to include only the user's face,”, i.e. images does not capture any faces other than the user’s face).

Regarding Claim 11, rejection of Claim 8 included and for the same motivation Tussy teaches, 
The method of claim 8, wherein the analyzing comprises determining that the at least one image of the plurality of images satisfies one or more quality criterion (¶20, “The system may detect edge sharpness or other indicators to ensure that the obtained images are of sufficient quality for the authentication system”, i.e. images satisfies one or more quality criteria).

Claims 2-3, 9, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Khan et al. (US PGPUB. # US 2003/0126121, hereinafter “Khan”), and further in view of Jin et al. (US PGPUB. # US 2016/0379132, hereinafter “Jin”).

Referring to Claims 2, 9 and 15:
Regarding Claim 2, rejection of Claim 1 is included and combination of Tussy and Khan does not teach explicitly,
The method of claim 1, wherein the biometric data comprises a latent space embedding.
However, Jin teaches,
The method of claim 1, wherein the biometric data comprises a latent space embedding (¶65, “the latent factors also serve as an implicit supervisor in feature learning, the machine learning system may naturally learn what information the latent factors have captured about the individual content items and whether the assumptions of the correlation structure are valid”, ¶105, “the latent factors of images encode rich information about the similarity between the images, the machine learning system can use the latent factors to generate pseudo classes for the images by clustering their corresponding latent factors into groups using K-means” i.e. biometric data comprises latent space embedding).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Jin with the invention of Tussy in view of Khan.
Tussy in view of Khan teaches capturing plurality of images and generating a biometric template to authenticate a user and identifying a facial image from the plurality of images to verify a user. Jin teaches, embedding latent space in the images. Therefore, it would have been obvious to have embedding latent space in the images of Jin with into the teachings of Tussy in view of Khan in order to select a quality image for a facial authentication. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 9, rejection of Claim 8 included and Claim 9 is rejected with the same rationale as applied against Claim 2 above.

Regarding Claim 15, rejection of Claim 14 included and Claim 15 is rejected with the same rationale as applied against Claim 2 above.

Referring to Claims 3 and 16:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation combination of Tussy and Khan does not teach explicitly,
The method of claim 2, wherein the latent space embedding is generated based on application of the at least one image of the plurality of images as input across a machine learning model.
However, Jin teaches,
The method of claim 2, wherein the latent space embedding is generated based on application of the at least one image of the plurality of images as input across a machine learning model (Fig. 4, ¶102-¶105, i.e. latent space is embedded by applying images to machine learning). 

Regarding Claim 16, rejection of Claim 15 included and Claim 16 is rejected with the same rationale as applied against Claim 3 above.

Regarding Claim 12, rejection of Claim 8 is included and combination of Tussy and Khan does not teach explicitly,
The method of claim 8, wherein the analyzing comprises applying the at least one image of the plurality of images as input across a machine learning model to generate output, wherein the output indicatives that the at least one image is usable to create the biometric data.
However, Jin teaches,
The method of claim 8, wherein the analyzing comprises applying the at least one image of the plurality of images as input across a machine learning model to generate output, wherein the output indicatives that the at least one image is usable to create the biometric data (Fig. 4, ¶99-¶100, “the machine learning system correctly detected, identified, and matched the coarse level semantics and fine level semantics in response to the fourth query image 412d and the fifth query image 412e”, i.e. images are input to the machine learning model and output indicates image is similar).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Jin with the invention of Tussy in view of Khan.
Tussy in view of Khan teaches capturing plurality of images and generating a biometric template to authenticate a user and identifying a facial image from the plurality of images to verify a user. Jin teaches, embedding latent space in the images. Therefore, it would have been obvious to have embedding latent space in the images of Jin with into the teachings of Tussy in view of Khan in order to select a quality image for a facial authentication. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 



Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kevin Alan Tussy (US PGPUB. # US 2018/0218139, hereinafter “Tussy”), and further in view of Khan et al. (US PGPUB. # US 2003/0126121, hereinafter “Khan”), and further in view of Divakaran et al. (US PGPUB. # US 2017/0160813, hereinafter “Divakaran”).

Regarding Claim 7, rejection of Claim 1 is included and combination of Tussy and Khan does not teach explicitly,
The method of claim 1, wherein the computing resource comprises an automated assistant that semantically processes natural language input to determine an intent, and performs one or more responsive actions based on the intent.
However, Divakaran teaches,
The method of claim 1, wherein the computing resource comprises an automated assistant that semantically processes natural language input to determine an intent, and performs one or more responsive actions based on the intent (Abstract, “The virtual personal assistant can further be configured to determine semantic information from the sensory input”, “The virtual personal assistant can further be configured to determine an action using the current intent and the current input state”, ¶36, Fig. 24, ¶320-¶321, i.e. computing resources comprises an automated assistant that process natural language and perform one or more actions).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.

Tussy in view of Khan teaches capturing plurality of images and generating a biometric template to authenticate a user and identifying a facial image from the plurality of images to verify a user. Divakaran teaches, a virtual assistant that process natural language and interact with a user. Therefore, it would have been obvious to have a virtual assistant that process natural language and interact with a user of Divakaran with into the teachings of Tussy in view of Khan in order to provide assistant to a user. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 13, rejection of Claim 8 included and Claim 13 is rejected with the same rationale as applied against Claim 7 above.

Regarding Claim 20, rejection of Claim 14 included and Claim 20 is rejected with the same rationale as applied against Claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Ganong et al. (US PGPUB. # US 2017/0124385) discloses, methods and systems that authenticate at least one face in at least one digital image using techniques to mitigate spoofing. For example, methods and systems trigger an image capture device to capture a sequence images of the user performing the sequence of one or more position requests based on the pitch and yaw movements. The methods and systems generate a series of face signatures for the sequence of images of the user performing the sequence of one or more position requests. The methods and systems compare the generated series of face signatures to stored face signatures corresponding to the requested sequence of the one or more position requests.
Syrdal et al. (US PAT. # US 8,897,500) discloses, a system configured to practice the method receives a request to verify a speaker, generates a text challenge that is unique to the request, and, in response to the request, prompts the speaker to utter the text challenge. Then the system records a dynamic image feature of the speaker as the speaker utters the text challenge, and performs speaker verification based on the dynamic image feature and the text challenge. Recording the dynamic image feature of the speaker can include recording video of the speaker while speaking the text challenge. The dynamic feature can include a movement pattern of head, lips, mouth, eyes, and/or eyebrows of the speaker. The dynamic image feature can relate to phonetic content of the speaker speaking the challenge, speech prosody, and the speaker's facial expression responding to content of the challenge.
Leblang et al. (US PGPUB. # US 2018/0007060) discloses, one or more policies can be defined for allowing access to one or more services and/or resources associated with a service provider environment according to an authenticated identity. A device, 
Kurian et al. (US PGPUB. # US 2019/0147152) discloses, an authentication system comprises memory operable to store instructions and processing circuitry operable to execute the instructions, whereby the authentication system is operable to receive first user data depicting a facial expression of a first user, authenticate the first user based on the first user data, and restrict the first user from performing an operation in response to determining that the operation requires authenticating at least one other user in addition to authenticating the first user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARSHAN I DHRUV/Examiner, Art Unit 2498